The plaintiffs having submitted to the jury the defendant's promissory note, which imported consideration, the burden was certainly upon the defendant to show by proof the illegality of the contract which constituted his defence to it. Had all sales of liquor in this state been illegal, he would have proved his defence, by merely proving that the consideration of the note was the price of liquors sold in this state. The general assembly have, however, for the benefit of trade and commerce, expressly excepted, in the enacting clause of the first section of their statute prohibiting the sale and manufacture in this state of intoxicating liquors their sale or manufacture for the purpose of exportation; and again, in the 14th section, when enumerating the persons by whom, and the circumstances under which, liquors of this sort may lawfully be sold and kept for sale in this state, have expressly declared it to be lawful "for any manufacturer or distiller of liquors of all kinds, to hold, own, and keep and sell the same, for exportation." Rev. Stats. ch. 78, §§ 1 and 14. The policy of the act, as its title indicates, *Page 550 
was to suppress intemperance within the state; and not to interfere with the manufacture or sale of a principal article of commerce, when sold here for exportation, and especially when held, owned, kept, or sold here by the manufacturer or distiller thereof, for that purpose. Looking at the policy of those clauses of the act, we do not feel at liberty to narrow the general and inclusive words which express it, so as to exclude any sale made here for the purpose of exportation, whether made by our own distillers or manufacturers of liquors, or those of other states. It is very plain that under such a statute as this there can be no legal intendment that every sale of domestic liquors, especially in the quantity represented by the amount of this note, is not for exportation; but the intendment must be the other way: that is, until the contrary is proved, in favor of the legality of the transaction. It was quite as easy at least for the defendant, who was a witness in the case, to have denied that the liquors were sold to him for the purpose of exportation, as for the plaintiffs to have proved that such was the purpose of the sale; and we think, that, in the absence of proof so easy to be made by the defendant, the judge who presided at the trial committed no error in instructing the jury, that the burden was upon the defendant to satisfy them that the plaintiffs were not manufacturers or distillers of the liquor sold, either in this or some other state, or did not sell it to the defendant for the purpose of exportation; the jury being entitled in arriving at their conclusion upon these points, to consider the kind and quantity of liquor sold, as well as the manner and all other circumstances of the sale. The instruction amounted to nothing more, than that the burden of impeaching his note, on the ground of the illegal nature of the transactions in which he gave it, was upon the defendant; a proposition too plain to be disputed, and recently applied, as we here apply it, by the supreme court of Massachusetts, to a similar defence to a case similar to the one at bar. Wilson v. Melvin, 13 Gray, 73.
The motion for a new trial is overruled, with costs; and judgment must be entered upon the verdict. *Page 551